Title: To George Washington from Brigadier General Samuel Holden Parsons, 29 August 1778
From: Parsons, Samuel Holden
To: Washington, George


          
            Dear General
            [White Plains] 29th Augt [1778]
          
          By my Son from Long Island, yesterday, I learn that Genl Clinton’s Baggage arrivd at
            Flushing last Wednesday. he was expected there last
            Thursday; about forty Field Peices had arrivd at Flushing from New York: that the
            Hessians at Huntington had marchd for Jamaica: that the Dragoons at Huntington had
            receivd Orders to march to the Narrows; but when they were ready to march were Orderd to
            wait for further Orders—that Orders were sent to Genl Tryon to hasten his March
            Westward, that his Troops were incampd Yesterday at Satacket on their Way Westward. That
            he heard the English Fleet saild last Wednesday, this Acct he recd from Col. Webb, and
            others, of our Prisoners, that the Inhabitants are anxious to have Arms & a few
            Men sent to them and they will Answer for Govr Tryon & his Command—That All the
            Vessells near the Harbour & Bay of Huntington were orderd to the Bay under
            Convoy of their Ships of war, whither they had loaded or not—that there were Yesterday
            near Seventy Sail of Vessels in Huntington Harbour mostly Square rigd Vessels.
          Mr Scudder, exchangd, left New York last Saturday Says he Saw from the Provost Guard a
            considerable Number of Small Peices of field Artillery which were removd toward Eastward
            which he was informd were removd to Long Island—that the British Fleet returnd much
            Shatterd after the late Storm; he Saw a Ship, Said to be a 50 Gun Ship dismasted lying
            in the East River, that most of the Artillery which was on the Fields near the Provost
            Guard was removd—that the Flour in the City is very musty & the Inhabitants not
            well supplied even with that—That Some Troops are incampd at Bushwick, a large Camp at
            the Fly; No English Fleet arrivd before he left the City. I am yr Excelle[n]cy’s h[umbl]e Servt
          
            Saml H. Parsons
          
        